DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, regarding the term “a special purpose computer program for determining when electrical stimulation is required and a what electrical voltage level” 
Means for performing a specialized function =  [computer/component + algorithm described in the supporting disclosure for performing the entire claimed function].
The “structure” in this case is the hardware plus the algorithm that the hardware uses to perform the function.  Because an algorithm is required to be disclosed for specialized functions, a generic reference to hardware alone, such a general purpose computer, or hardware with unidentified “software” is not sufficient support for specialized functions.
It is beneficial to add a statement on the record either identifying the algorithm that performs the specialized function or explaining why a general purpose computer with a generic reference to software is not sufficient to perform the claimed specialized function, which requires disclosure of a specific algorithm.  It is important to remember that the disclosure must identify the way the inventor performs the function, whether or not a skilled artisan might otherwise be able to glean another way from other sources or his or her own understanding. The reason that disclosure of the specific algorithm is required is precisely because various ways might exist to perform the function.
In the context of programmed functions, an algorithm is a step-by-step procedure for accomplishing a given result.  An algorithm may be expressed in various ways, provided the description sets forth a sufficient step-by-step procedure for accomplishing the result.  The specification can express the algorithm in any understandable terms including mathematical formulas, prose or as flow charts,
Computer-implemented functions fall into two general types:  The first type are specialized functions.  Special programming is typically described as the algorithm by which the computer operates.  A specialized function must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function.  
The default rule for programmed computer claim limitations is to require disclosure of an algorithm when special programming is needed to perform the claimed function.  The reason that this is the default rule is that disclosure of the step by step procedure for specialized functions establishes clear, definite boundaries and notifies the public of the claim scope.  “Claiming a processor to perform a specialized function without disclosing the internal structure of the processor in the form of an algorithm, results in claims that exhibit the ‘overbreadth inherent in open-ended functional claims’”  
Disclosing the algorithm for a specialized function is the quid pro quo for the ability to claim an element in purely functional terms.  
	
Regarding claims 2-4 are rejected for the same reasons because they depend on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al (Pub. No.:  US 2009/0299447)
Regarding claim 1, Jensen et al disclose a heart defibrillator for attachment to the pericardium of the heart on the pericardium proximate a chamber of the heart requiring monitoring and periodic application of electrical pulses [see 0014, 0093], the heart defibrillator comprising in combination the following components:

at least one electrode comprising a wire coil or a circular, rectangular or square patch with an embedded wire coil, the electrode covering a portion of the pericardium proximate the chamber requiring periodic pulsing; [see 0035,0040-0042, 0064-0065,0135] by disclosing a sinusoidal shaped lead placed inside a vein on the outside of the heart [see 0040];
a controller for receiving electrical signals from the heart via an embedded wire representing beating of the heart and for transmitting electrical signals to the embedded wire to stimulate a regular heart beat when needed [see figs 15B, 5, 8, 17B]; 
the controller comprising a memory for storing a special purpose computer program for determining when electrical stimulation is required and a what electrical voltage level and the memory for further storing a record of the received electrical signals from the embedded wire over time and further data over time indicating each time of transmission of an electrical stimulating pulse via the embedded wire [see 0043, 0051, 0054, 0062, 0151];
the defibrillator further comprising a radio frequency transmitter for broadcasting when a battery for powering the defibrillator requires replacement [see 0029] or when electrical signals received from the heart indicate a life threatening emergency.

Regarding claim 2, Jensen et al disclose at least two electrodes [see figs 1C] by disclosing multi-dimensional array lead [see 0146].

Regarding claim 3, Jensen et al disclose wherein the electrode is attached to the inner (by cutting open the epicardium, emphasis added)) surface of the prericardium [see 0093, figs 20A-B].

Regarding claim 4, Jensen et al disclose wherein the electrode is attached to the outer surface of the pericardium [see 0092-0094, figs 20A-B] by disclosing the pericardium can be cut so that the electrode patch or net slides over the epicardial surface of the heart with the pericardium over the patch or net helping hold it onto the surface of the heart [see 0093].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793